Citation Nr: 0003115	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  93-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1991 rating determination by the St. Louis, Missouri, 
Regional Office (RO), which denied service connection for 
chronic fatigue syndrome.

In October 1995, the Board remanded this matter for RO for 
consideration of a newly promulgated regulation setting forth 
diagnostic and rating criteria for chronic fatigue syndrome.  
After completion of the requested development, the RO 
continued the denial of the claim and subsequently returned 
it to the Board. 

A subsequent review of the claims folder revealed that the 
veteran had included a nonspecific request for a hearing in 
her April 1992 substantive appeal, and that she had not 
explicitly withdrawn the request, but that she did not 
respond to RO attempts to clarify the type of hearing 
desired.  A February 1998 letter from the Board's 
Administrative Service requested that the veteran clarify the 
type of hearing desired; it was noted that if she did not 
respond within 30 day, it would be assumed that she wanted a 
hearing before a Member of the Board in Washington, DC, and 
that arrangements would be made for such a hearing.  The 
Board scheduled hearings for the veteran for June 1998, 
October 1998, and February 1999.  However, she requested 
postponement of each hearing, and motions for postponement 
were granted.  The veteran's motion for postponement of a 
June 1999, received at the Board four days prior to that 
hearing, was denied. 


FINDING OF FACT

The veteran has not presented competent evidence that she has 
or ever has had chronic fatigue syndrome that began in 
military service.


CONCLUSION OF LAW

The claim for service connection for chronic fatigue syndrome 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in January 1984, the 
veteran reported problems with her menstrual cycle, which 
included dysmenorrhea, nausea and extreme tiredness.  She was 
later evaluated for complaints of extreme fatigue associated 
with possible thyroiditis between May 1985 and August 1985.

On initial post service VA examination in November 1985 the 
examiner noted the veteran's medical history was significant 
for hypothyroidism following the administration of Danocrine 
for treatment of endometriosis.  The veteran stated that at 
that time she tired easily and experienced substantial weight 
gain.  The report was otherwise negative for complaints, 
findings or treatment of symptoms suggestive of chronic 
fatigue syndrome.  

VA outpatient treatment records dated from August 1986 to 
October 1990 show that in October 1990, the veteran was 
evaluated for complaints of chronic fatigue which she related 
to her military service.  Lab reports were normal and 
revealed no negative symptoms and there was no evidence of 
depression.  The diagnosis was probable chronic fatigue 
syndrome.

Additional evidence of record consists of excerpts from an 
information pamphlet and other literature on chronic fatigue 
syndrome.  

During her personal hearing before a hearing officer at the 
RO, in October 1991, the veteran presented testimony about 
the onset of and severity of her chronic fatigue syndrome.  
She testified that she first complained of fatigue in January 
1983, which physicians then attributed to a viral syndrome.  
She testified that she was later evaluated for hypothyroidism 
but that test results were inconclusive and that a final 
assessment of possible thyroiditis was made.  She testified 
that the last few months of service she was placed on light 
duty because of continued severe fatigue.  She stated that 
she tried to work after service discharge in September 1985 
but was still too tired and missed a tremendous amount of 
work due to flu-like symptoms.  The veteran testified that 
she believed that she was misdiagnosed in service and that in 
fact her symptoms were the early signs of chronic fatigue 
syndrome.  The veteran's husband gave additional supportive 
testimony on her behalf.

Additional evidence submitted in support of the claim 
includes lay statements from the veteran's friend and former 
employer relating their observations of the veteran's 
physical condition subsequent to active duty.  Specifically 
the veteran's employer noted that she was employed from 
September to November 1985.  During that time, the veteran's 
attendance was very sporadic and she missed an average of two 
to three days per week for complaints of flu-like symptoms 
and extreme fatigue.  The veteran also submitted a statement 
restating her contentions.

VA outpatient treatment records show that the appellant was 
seen for complaints of being chronically fatigued on several 
occasions between August 1991 and June 1992, some of which 
note a prior history of chronic fatigue syndrome.  Further, 
the report of a September 1992 hospitalization from the 
Kansas City VA Medical Center reflects that the appellant was 
treated for adjustment disorder with depressive features 
after separating from her husband.  

On VA examination in April 1996, the veteran's history was 
noted to be significant for removal of the uterus, the left 
ovary and part of the right ovary in 1981.  In 1984 she had a 
fairly sudden onset of fatigue and weight gain.  She was 
evaluated by several physicians and thought to have a problem 
with mild depression.  At one point, she carried a diagnosis 
of thyroiditis which was followed and considered to have 
undergone spontaneous resolution.  The veteran's fatigue 
persisted along with aching joints and muscles and a constant 
low-grade fever and a chronic disease syndrome was 
subsequently diagnosed.  She was placed on profile where she 
worked only in the mornings and spent the afternoons in bed 
sleeping.  On examination the eyes, ears nose and throat 
appeared normal.  She was alert, oriented, comfortable and 
cooperative during the examination.  Her neck was supple with 
no masses, the thyroid was not enlarged and there were no 
palpable lymph nodes.  The lungs were clear and resonant to 
percussion and auscultation.  The heart had good tones, no 
murmurs and was regular.  The abdomen was moderately obese 
and soft.  The veteran was slightly tender in the right upper 
quadrant on inspiration and was informed of possible liver or 
gallbladder trouble.  The ankles showed no edema and the 
veteran was rational oriented and without any emotional 
problems.  Neurological and musculoskeletal review were both 
normal and laboratory results were all within normal limits.  
The examiner concluded that no organic problems appeared to 
be present and the veteran's recurring depression, that was 
diagnosed in service, may be the reason for her complaints.  
The VA examiner confirmed this diagnosis in a May 1996 
addendum following review of the claims file, stating that 
his April 1996 diagnoses should stand as is.  

Analysis

Pertinent law and regulations provide that service connection 
may be granted for disability which is shown to have been 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The United States Court 
of Veterans Appeals-now the United States Court of Appeals 
for Veterans Claims-(Court) has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A review of the records reveals no diagnosis of chronic 
fatigue syndrome during service and the appellant has not 
contended otherwise.  Rather, she contends that the symptoms 
of fatigue experienced during service (that, by her own 
statements, were attributed to other causes) in fact 
represented chronic fatigue syndrome.  As noted in the prior 
remand, the Board has acknowledged that chronic fatigue 
syndrome was not recognized as a clinical entity until after 
the appellant's discharge from service.  Unfortunately, 
however, there is no objective medical evidence to support 
the veteran's assertions that the symptoms experienced in 
service were indicative of chronic fatigue syndrome.

Also as noted in the prior remand, the outpatient treatment 
records dated between 1986 and 1992 reflect that the veteran 
was seen on several occasions for being "chronically 
fatigued;" however, these entries appear to only describe 
the appellant's complaints.  The only relevant diagnostic 
entry in such records is "probable chronic fatigue 
syndrome," noted in October 1990, more than 5 years after 
the veteran's discharge from service.  Following notice of 
the promulgation of regulations setting forth the criteria 
for diagnosis and evaluation of chronic fatigue syndrome 
(38 C.F.R. § 4.88a and b), the veteran underwent VA 
examination, as directed on remand, in April 1996.  
Significantly, however, the examiner did not then diagnosis 
chronic fatigue syndrome.  As noted in his report, 
comprehensive evaluation revealed no organic problems; the 
physician opined that the veteran's problems were likely 
attributable to recurring depression, first noted (as the 
reported history indicates that the appellant, herself, then 
acknowledged), in service.  While the appellant's 
representative has taken issue with the physician's notation 
that depression was first diagnosed in service, the facts 
remain that a notation that the veteran was experiencing some 
depression was previously made (see the September 1992 
hospital report), and that, in April 1996, the examiner did 
not diagnose chronic fatigue syndrome.

Thus, no confirmed diagnosis of chronic fatigue syndrome was 
rendered in April 1996 and the veteran has not otherwise 
presented any medical evidence of such a current diagnosis; 
these facts militates against the claim.  In the absence of 
evidence of the currently claimed disability, there can be no 
valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Even assuming, arguendo, that the October 1990 
notation of "probable chronic fatigue syndrome" constitutes 
a diagnosis rendered in accordance with the criteria set 
forth at 38 C.F.R. § 4. 88a (in spite of the absence of any 
evidence of clinical testing to confirm the diagnosis), it is 
significant that the examiner did not then relate the 
disability, in any way, to the veteran's active military 
service, to include any symptoms experienced therein.  In 
this regard, the Board notes that evidence of both a 
diagnosis, and of a nexus between that diagnosis and service, 
is needed to well-ground the claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran has submitted several 
articles in support of her theory that her chronic fatigue 
syndrome was first manifested during service.  The Court has 
recently addressed the use of medical treatise evidence to 
establish a well-grounded claim.  In order to relate symptoms 
to a disorder diagnosed much later, treatise evidence must 
address the symptoms so specifically as to eliminate "the 
possibility of the existence of other conditions that also 
often present with the same symptomatology."  Sacks v. West, 
11 Vet.App. 314, 317 (1998).  The Court went on to indicate 
that medical treatise evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  Here, the 
cited treatise proffered by the veteran is not combined with 
an opinion of a medical professional.  Moreover, it does not 
discuss chronic fatigue syndrome with a degree of certainty 
such that, under the facts of this case, there is a plausible 
causality based upon objective facts.  Id. 

In view of the foregoing, the Board must conclude that the 
veteran has not presented competent evidence that she has or 
ever has had chronic fatigue syndrome that began in military 
service.  As such, the claim is not plausible.

In reaching the above conclusion, the Board has considered 
the veteran's complaints of experiencing fatigue in service, 
and the lay testimony (of her husband) and statements from a 
friend and former employer supporting her assertions that she 
experienced fatigue-like symptoms shortly after her discharge 
from service and thereafter.  However, even accepting such 
assertions as true for purposes of the well-grounded claim 
analysis does not render her claim well-grounded.  Without 
medical training or expertise, neither the appellant nor any 
other lay witness or affiant is competent to render a medical 
opinion establishing either that chronic fatigue syndrome, as 
a clinical entity, was first manifested in service.  See Dean 
v. Brown, 8 Vet.App. 449 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

As the veteran has not presented evidence of a plausible 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO did not specifically deny the veteran's claim 
on the merits, "when a RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).  The Board finds that inasmuch as the RO 
explained the basis for the denial of the claim, the duty to 
inform has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for chronic fatigue syndrome is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

